Exhibit 10.1
STANDSTILL AND VOTING AGREEMENT
     This Standstill and Voting Agreement (“Agreement”) is made and entered into
on and as of January 5, 2011 (“Effective Date”), by and between Mindspeed
Technologies, Inc., a Delaware corporation (“Company”), and the undersigned
direct or beneficial holders of Common Stock of the Company (“Stockholders”).
Background Facts
     Effective as of August 9, 2009, the Company has adopted a Section 382
Rights Agreement (“Rights Agreement”). The Board of Directors of the Company
(“Board”) adopted the Rights Agreement to protect stockholder value by
preserving important tax assets. The Company has generated substantial net
operating loss carryovers and other tax attributes for United States federal
income tax purposes (“Tax Benefits”) that can generally be used to offset future
taxable income and therefore reduce federal income tax obligations. However, the
Company’s ability to use the Tax Benefits will be adversely affected if there is
an “ownership change” of the Company as defined under Section 382 of the
Internal Revenue Code (“Section 382”). In general, an ownership change will
occur if the Company’s “5% shareholders” (as defined under Section 382)
collectively increase their ownership in the Company by more than 50% over a
rolling three-year period. The Rights Agreement was adopted to reduce the
likelihood that the Company’s use of its Tax Benefits could be substantially
limited under Section 382. The Rights Agreement is intended to deter any
“Person” (as defined in the Rights Agreement) from becoming an “Acquiring
Person” (as defined in the Rights Agreement) and thereby jeopardizing the
Company’s Tax Benefits. In general, an Acquiring Person is any Person, itself or
together with all “Affiliates” (as defined in the Rights Agreement) of such
Person, that becomes the “Beneficial Owner” (as defined in the Rights Agreement)
of 4.90% or more of Company Stock (as defined in the Rights Agreement). Under
the Rights Agreement, a Person shall be deemed to be a Beneficial Owner of any
securities or interests in the Company which such Person or any of such Person’s
Affiliates or Associates (as defined in the Rights Agreement), directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
under Rule 13d-3 of the General Rules and Regulations under the Exchange Act
(the “Exchange Act Regulations”) as in effect on the effective date of the
Rights Agreement, including pursuant to any agreement, arrangement or
understanding (whether or not in writing), but only if the effect of such
agreement, arrangement or understanding is to treat such Persons as an “entity”
under Treasury Regulations Section 1.382-3(a)(1).
     Artis Capital Management, L.P. (“Artis Capital”), the general partner
and/or investment adviser of certain of the Stockholders, has requested that the
Board confirm that neither Artis Capital nor any Stockholder, including their
Associates and Affiliates, are deemed to be an Acquiring Person so long as each
such Stockholder complies with all of the terms of this Agreement. Subject to
and in reliance upon the signatories hereto entering into and remaining in
compliance with the terms and conditions set forth in this Agreement, the
Company and the Board have considered Artis Capital’s request and are prepared
to confirm that no Stockholder shall be deemed to be an Acquiring Person so long
as each such Stockholder complies with all of the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     In consideration of the representations, warranties, covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereby agree as follows:
1. Definitions.
     1.1 For purposes of this Agreement, all terms not defined in this Agreement
shall have the same meaning as in the Rights Agreement. The following terms
shall have the meanings set forth in this Section 1.
          1.1.1 “Company Acquisition Transaction” means (i) the commencement
(within the meaning of Rule 14d-2 of the General Rules and Regulations under the
Exchange Act) of a tender or exchange offer by a third party for at least 4.9%
of the then outstanding capital stock of the Company or any direct or indirect
Subsidiary of the Company, (ii) the commencement by a third party of a proxy
solicitation with respect to the election of any directors of the Company or
with respect to any transaction under clauses (iii) or (iv) of this
Section 1.1.1, (iii) any sale, license, lease, exchange, transfer, disposition
or acquisition of any portion of the business or assets of the Company or any
direct or indirect Subsidiary of the Company (other than in the ordinary course
of business), or (iv) any merger, consolidation, business combination, share
exchange, reorganization, recapitalization, restructuring, liquidation,
dissolution or similar transaction or series of related transactions involving
the Company or any direct or indirect Subsidiary of the Company.
          1.1.2 “Group” shall have the meaning set forth in Section 13(d)(3) of
the Exchange Act and Rule 13d-5 of the General Rules and Regulations under the
Exchange Act.
          1.1.3 The term “Own” shall mean to beneficially own actually,
constructively, through attribution, or otherwise treated as owning, for
Section 382 purposes.
          1.1.4 The term “Shares” means all issued and outstanding shares of
Company Stock that the Stockholders or any of their Affiliates or Associates
collectively Own. In the event of any change in the number of issued and
outstanding shares of Company Stock by reason of any stock split, reverse split,
stock dividend (including any dividend or distribution of securities convertible
into Shares), combination, reorganization, recapitalization or other like
change, conversion or exchange of shares, or any other change in the corporate
or capital structure of the Company, the term “Shares” shall be deemed to refer
to and include the Shares as well as all such stock dividends and distributions
and any shares of capital stock into which or for which any or all of the Shares
may be changed or exchanged. The Stockholders agree that any shares of Company
Stock that any of them or their Affiliates or Associates purchase or that any of
them or their Affiliates or Associates Own after the Effective Date and before
the termination of this Agreement pursuant to Section 6 shall be subject to the
terms and conditions of this Agreement to the same extent as if they constituted
Shares as of the Effective Date. Whether any of the Stockholders or any of their
Affiliates or Associates Own shares of Company Stock for purposes of this
Section 1.1.4 shall be determined by the Board in its sole discretion in the
context of the terms of the Rights Agreement (as such may be amended from time
to time).

-2-



--------------------------------------------------------------------------------



 



          1.1.5 The term “Voting Shares” shall mean any shares of Company Stock
which have voting power and, as of any particular date after the date of this
Agreement and before the termination of this Agreement pursuant to Section 6,
any Stockholder (together with its Affiliates and Associates) has the power to
vote that exceeds the number of shares equal to 4.9% of the outstanding shares
of Company Stock on such date.
2. Voting of Voting Shares.
     2.1 Agreement to Vote Shares.
          2.1.1 Each Stockholder hereby covenants and agrees, jointly and
severally, that during the period commencing on the Effective Date and
continuing until this Agreement terminates pursuant to Section 6, at any meeting
(whether annual or special and whether or not an adjourned or postponed meeting)
of the stockholders of the Company, and in any action by written consent of the
stockholders of the Company, the Stockholder shall (a) appear at the meeting or
otherwise cause any and all Voting Shares to be counted as present thereat for
purposes of establishing a quorum, and (b) vote (or cause to be voted) any and
all Voting Shares in accordance with the recommendations of, or instructions
provided by, the Board. Each Stockholder hereby further agrees not to enter into
any proxy, agreement or understanding with any person or entity the effect of
which would be materially inconsistent with or violative of any provision
contained in this Section 2.1.
          2.1.2 The parties acknowledge that a Stockholder may grant a proxy or
enter into an agreement or understanding with another Stockholder for the
purposes of voting Voting Shares as long as (i) the Voting Shares that are the
subject of any such proxy, agreement or understanding are voted in compliance
with the provisions of this Section 2.1 and Section 2.2; (ii) any such proxy,
agreement or understanding will not have the effect of superseding or revoking
the Proxy (as defined below) granted by the Stockholders under Section 2.2 and
shall be subject and subordinate to the exercise of such Proxy pursuant to
Section 2.2; and (iii) the granting of such proxy or entering into such an
agreement or understanding would not result in any Stockholder being a “5%
shareholder” of the Company for purposes of Section 382.
     2.2 Proxy. Concurrently with the execution of this Agreement, each
Stockholder agrees to deliver to the Company a proxy in the form attached hereto
as Exhibit A (“Proxy”), which shall be irrevocable to the fullest extent
permissible by law, with respect to the Voting Shares, subject to the other
terms of this Agreement. The Proxyholders (as defined in the Proxy) shall be
entitled to exercise the rights granted to them in the Proxy in order to vote
the Voting Shares in the event and to the extent that the Stockholders fail to
vote the Voting Shares in accordance with Section 2.1. Each Stockholder
represents, covenants and agrees that, except for (i) the Proxy granted pursuant
to the foregoing provisions of this Section 2.2; (ii) any proxy granted by the
Stockholder to another Stockholder in compliance with Section 2.1.2; (iii) any
proxy or other voting agreement or understanding granted or entered into by the
Stockholder to or with the Company’s Board, the Company or any officer thereof;
(iii) any proxy or other voting agreement or understanding granted or entered
into by the Stockholder with the approval of the Board; or (iv) as contemplated
by this Agreement: (a) the Stockholder shall not, during the period commencing
on the Effective Date and continuing until this Agreement terminates pursuant to
Section 6, grant any proxy or power of attorney, or deposit any Voting Shares
into a voting trust or enter into a voting agreement or other voting
arrangement, with respect to the

-3-



--------------------------------------------------------------------------------



 



voting of the Voting Shares (each a “Voting Proxy”), and (b) Stockholder has not
granted, entered into or otherwise created any Voting Proxy which is currently
(or which will hereafter become) effective, and if any Voting Proxy has been
created, such Voting Proxy is hereby revoked.
3. Standstill.
     3.1 Standstill Provisions. Unless and until this Agreement is terminated
pursuant to Section 6, none of the Persons comprising the Stockholders will, in
any manner, directly or indirectly (except (i) pursuant to a negotiated
transaction approved by the Board; or (ii) as may otherwise be approved by the
Board), and Artis Capital will cause the other Stockholders (and their
Affiliates and Associates) to not:
               (a) make, effect, initiate, cause or participate in (i) any
acquisition of beneficial ownership of any securities of the Company or any
securities of any Subsidiary or other Affiliate or Associate of the Company
(except such transfers between Stockholders in compliance with Section 3.2),
(ii) any Company Acquisition Transaction, or (iii) any “solicitation” of
“proxies” (as those terms are defined in Rule 14a-1 of the General Rules and
Regulations under the Exchange Act) or consents with respect to any securities
of the Company; the parties acknowledge that (1) a Stockholder shall not be
deemed to make, effect, initiate, cause or participate in any acquisition of
beneficial ownership under clause (i) of this Section 3.1(a) solely by reason of
engaging in the sale of such securities in open market transactions in
compliance with Section 3.3(a); (2) a Stockholder shall not be deemed to make,
effect, initiate, cause or participate in any Company Acquisition Transaction
under clause (ii) of this Section 3.1(a) or any solicitation of proxies under
clause (iii) of this Section 3.1(a) solely by reason of a Stockholder voting its
Voting Shares in compliance with Section 2.1.1; and (3) a Stockholder shall not
be deemed to make, effect, initiate, cause or participate in any solicitation of
proxies under clause (iii) of this Section 3.1(a) solely by reason of any
solicitation of a proxy, agreement or understanding from another Stockholder
regarding the voting of the Voting Shares in compliance with Sections 2.1.1 and
2.1.2;
               (b) nominate or seek to nominate any person to the Board or
otherwise act, alone or in concert with others, to seek to control or influence
the management, Board or policies of the Company;
               (c) take any action which might force the Company to make a
public announcement regarding any of the types of matters set forth in
subsection (a) of this Section 3.1;
               (d) request or propose that the Company (or its directors,
officers, employees or agents), directly or indirectly, amend or waive any
provision of this Section 3.1, including this Section 3.1(d);
               (e) agree or offer to take, or encourage or propose (publicly or
otherwise) the taking of, any action referred to in subsections (a), (b), (c) or
(d) of this Section 3.1;

-4-



--------------------------------------------------------------------------------



 



               (f) assist, induce or encourage any other Person to take any
action referred to in subsections (a), (b), (c) or (d) of this Section 3.1; or
               (g) enter into any discussions or arrangements with any third
party with respect to the taking of any action referred to in subsections (a),
(b), (c) or (d) of this Section 3.1.
Notwithstanding the foregoing provisions of this Section 3.1, a Stockholder may
acquire additional shares of Company Stock (“Additional Shares”) as long as
(i) the collective beneficial ownership (as determined by Rule 13d-3 of the
Exchange Act Regulations) of the Stockholders as a group does not exceed 14.9%
of the outstanding Company Stock at the time of the acquisition of the
Additional Shares; (ii) the Stockholders have complied with and are in
compliance with all of the provisions of this Agreement at all times prior to
and as of the acquisition of any Additional Shares; and (iii) the acquisition of
Additional Shares would not result in any one Stockholder, its Affiliates or
Associates or any investors in the Stockholders, their Affiliates or Associates
or an investor in any Stockholder, as a group becoming a “5% shareholder” of the
Company for purposes of Section 382.
Notwithstanding the provisions of Section 3.1(a)(ii), in the event any Person
other than a Stockholder or any Affiliate or Associate of any Stockholder shall
have commenced any tender offer constituting a Company Acquisition Transaction
independent of any action of or participation by any Stockholder or any
Affiliate or Associate of any Stockholder, a Stockholder shall not be deemed to
participate in such tender offer under clause (ii) of Section 3.1(a) by
tendering shares of Company Stock in such tender offer as long as (i) no
Stockholder nor any Affiliate or Associate of any Stockholder has otherwise
engaged in any actions prohibited by Section 3.1 and (ii) no Stockholder nor any
Affiliate or Associate of any Stockholder is at such time otherwise in breach of
this Agreement.
Notwithstanding the provisions of Sections 3.1(a) and 3.1(b), a Stockholder
shall not be deemed to be in breach of Section 3.1 solely by reason of a
Stockholder voting its non-Voting Shares (or soliciting a proxy, agreement or
understanding from another Stockholder regarding the voting of its non-Voting
Shares) as long as (i) no Stockholder nor any Affiliate or Associate of any
Stockholder has otherwise engaged in any actions prohibited by Section 3.1 and
(ii) no Stockholder nor any Affiliate or Associate of any Stockholder is at such
time otherwise in breach of this Agreement.
     3.2 Section 382 Compliance. Unless and until this Agreement is terminated
pursuant to Section 6, no transfers of shares of Company Stock between and among
Stockholders shall be permitted if, as a result of any such transfer, any
Stockholder or any investor in any Stockholder shall Own shares in an amount
that would result in such Stockholder or investor being a “5% shareholder” of
the Company for purposes of Section 382. Unless and until this Agreement is
terminated pursuant to Section 6, no Stockholder will permit an investor in a
Stockholder to acquire interests in any other Stockholder if as a result of such
acquisition such investor would become a “5% shareholder” of the Company for
purposes of Section 382.

-5-



--------------------------------------------------------------------------------



 



     3.3 Sales of Company Stock. Unless and until this Agreement is terminated
pursuant to Section 6, no Stockholder will sell or otherwise transfer any
ownership in any shares of Company Stock to any Person not a party to this
Agreement except:
               (a) in open market transactions on the NASDAQ Global Stock Market
or on such principal stock exchange as the Company Stock is then listed for
trading; or if the Company Stock is not listed on any stock exchange at the
time, then in transactions effected through trading on an inter-dealer quotation
system if the Company Stock is then quoted on such a system, and if not, then
through trading on over-the-counter bulletin boards or “pink sheets”; or
               (b) in private transactions and only if any such private
transaction is not to any Person or Group who the Stockholder reasonably
believes after due inquiry would be Owners or as a result of such transaction
would Own more than 4.9% of the then outstanding Company Stock.
     3.4 Confirmation by the Company and the Board. Subject to and in reliance
upon the representations, warranties and obligations of the Stockholder under
this Agreement, the Board and the Company have confirmed that, as of the
Effective Date, neither Artis Capital nor any Stockholder, including their
Associates and Affiliates, shall be deemed to be an Acquiring Person and the
confirmation by the Company and the Board shall remain in effect so long as each
Stockholder complies with all of the terms of this Agreement.
4. Representations and Warranties of the Stockholders. Each Stockholder hereby
makes the following representations and warranties, severally and not jointly
(except in the case of Section 4.4, Section 4.5 and Section 4.6, which
representations and warranties are made jointly and severally by all of the
Stockholders):
     4.1 Authority; Validity. The Stockholder has all requisite capacity, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the
Stockholder and the consummation by the Stockholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of the Stockholder. This Agreement has been duly executed and
delivered by the Stockholder. If this Agreement is being executed in a
representative or fiduciary capacity with respect to the Stockholder, the person
signing this Agreement has full power and authority to enter into and perform
this Agreement.
     4.2 Non-Contravention. The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, contravene, conflict with,
or result in any violation of, breach of, or default by (with or without notice
or lapse of time, or both) the Stockholder under, or give rise to a right of
termination, cancellation or acceleration of any obligation under, or result in
the creation of any encumbrance upon any of the properties or assets of the
Stockholder under, any provision of (a) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to the Stockholder or to which the
Stockholder is a party, or (b) any judgment, order, decree, statute, law,
ordinance, injunction, rule or regulation applicable to the Stockholder or any
of the Stockholder’s properties or assets, other than any such conflicts,
violations, defaults, rights, or encumbrances that, individually or in the
aggregate, would not impair the

-6-



--------------------------------------------------------------------------------



 



ability of the Stockholder to perform the Stockholder’s obligations hereunder or
prevent, limit or restrict in any respect the consummation of any of the
transactions contemplated hereby.
     4.3 Litigation. As of the Effective Date, there is no action pending, or to
the knowledge of the Stockholder, threatened with respect to the Stockholder’s
ownership of the Shares, nor is there any judgment, decree, injunction or order
of any applicable Governmental Entity or arbitrator outstanding which would
prevent the carrying out by the Stockholder of his, her or its obligations under
this Agreement or any of the transactions contemplated hereby, declare unlawful
the transactions contemplated hereby or cause such transactions to be rescinded.
     4.4 Ownership of Company Stock. As of the Effective Date, the Stockholders
(together with their Affiliates and Associates) “beneficially own” (as
determined by Rule 13d-3 of the Exchange Act Regulations) the shares of Company
Stock set forth opposite each Stockholder’s name on the signature page hereto
subject to the last sentence hereof. On and as of the Effective Date, all such
shares of Company Stock are free and clear of any encumbrances that,
individually or in the aggregate, would impair the ability of the Stockholders
to perform the Stockholders’ obligations hereunder or prevent, limit or restrict
in any respect the consummation of any of the transactions contemplated hereby.
As of the Effective Date, the number of shares of Company Stock set forth on the
signature page hereto, are the only shares of Company Stock beneficially owned
by the Stockholders (together with their Affiliates and Associates) or over
which the Stockholders (together with their Affiliates and Associates) exercise
sole or shared voting power. No Stockholder Owns any shares of the outstanding
Company Stock other than the amount set forth next to that Stockholder’s name on
the signature page hereto. The shares of Company Stock are held by the several
Stockholders, as set forth on the signature page hereto and neither Artis
Capital or any Affiliate or Associate of Artis Capital Owns any Company Stock
other than as a Stockholder. No one Stockholder Owns 4.9% or more of the
outstanding Company Stock. No investor in the Stockholders or in any fund
controlled, managed or sponsored by Artis Capital or its Affiliates or
Associates, Owns 4.9% or more of the outstanding Company Stock. Each Stockholder
is a separate economic Owner of the Shares and each Stockholder has a different
investment objective or strategy. There is no agreement or understanding between
or among the Stockholders or investors in the Stockholders to make a coordinated
acquisition of shares of Company Stock. Further, each Stockholder that is a
Cayman Islands exempted company has its own board of directors. Artis Capital is
the investment adviser to each such Stockholder pursuant to an investment
advisor agreement that can be terminated on 60 days’ notice. The limited
partnership agreement of each Stockholder that is a limited partnership and the
articles of association of each Stockholder that is a Cayman Islands exempted
company determine the allocation and distribution of dividends and proceeds from
the sale of Company Stock by the Stockholder, which provisions cannot be altered
by Artis Capital in its capacity as investment advisor or general partner of any
Stockholder, without complying with the provisions regarding amendment of each
Stockholder’s limited partnership agreement or articles of association. The
Stockholders have in the past and will continue to disclaim beneficial
ownership, of the shares of Company Stock, as a “group” on any filings made
pursuant to Section 13(d) or Section 16 of the Exchange Act by Artis Capital or
any of the other Stockholders.
     4.5 Acquisition of Shares. The Stockholders collectively represent that the
shares of Company Stock shown on the signature page hereof were not acquired for
the purpose or with

-7-



--------------------------------------------------------------------------------



 



the intention of causing the Stockholders (whether collectively or individually)
to become an Acquiring Person.
     4.6 Reliance. The Stockholders acknowledge that the Company is relying on
the representations and covenants contained herein for purposes of the
confirmation provided under Section 3.4 hereof.
     4.7 No Influence or Control. As of the Effective Date, and at all times
while this Agreement is in effect, the Stockholders collectively represent that
the Stockholders (together with their Affiliates and Associates): (a) have
acquired the shares of Company Stock set forth on the signature page hereto in
the ordinary course of their respective businesses, (b) have not acquired such
shares of Company Stock with the purpose or the effect of changing or
influencing the control of the Company, and (c) have not acquired such shares of
Company Stock in connection with or as a participant in any transaction having
such purpose or effect. As of the Effective Date, the Stockholders collectively
represent that the Stockholders (together with their Affiliates and Associates)
do not have any actual knowledge that any third party is currently engaged in
undertaking a Company Acquisition Transaction. To the extent this Agreement
permits any additional acquisition of shares of Company Stock by a Stockholder,
the Stockholders further represent that if they (or any of them individually)
acquire any additional shares of Company Stock on the Effective Date or at any
time following the Effective Date until this Agreement terminates pursuant to
Section 6, such acquisition of shares of Company Stock (x) will not be made with
the purpose or the effect of changing or influencing the control of the Company,
and (y) will not be made in connection with (and none of the Stockholders will
be a participant in) any transaction having such purpose or effect.
5. Representations and Warranties of the Company. The Company represents and
warrants to each Stockholder that:
     5.1 Authority; Validity. The Company has all requisite capacity, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of the
Company. This Agreement has been duly executed and delivered by the Company. If
this Agreement is being executed in a representative or fiduciary capacity with
respect to the Company, the person signing this Agreement has full power and
authority to enter into and perform this Agreement.
     5.2 Non-Contravention. The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, (a) require the Company to
obtain the consent or approval of any governmental entity, (b) require the
consent or approval of any other person pursuant to any agreement, obligation or
instrument binding on the Company or its properties and assets, (c) conflict
with or violate any organizational document or law, rule, regulation, order,
judgment or decree applicable to the Company or pursuant to which any of its
assets are bound, or (d) violate any other material agreement to which the
Company or any of its subsidiaries is a party.
6. Effectiveness; Termination; Survival.

-8-



--------------------------------------------------------------------------------



 



     6.1 Effectiveness. This Agreement shall become effective upon its execution
by each of the Stockholders and the Company.
     6.2 Termination. This Agreement, and the obligations of the Stockholders
hereunder, including, without limitation, the Stockholders’ obligations under
Section 2 and Section 3 shall terminate: (a) at any time by written consent of
each of the Stockholders and the Company, (b) automatically upon the termination
of the Rights Agreement whether by the Board or upon its own terms, and (c) upon
the delivery to the Company of a certification executed by an authorized officer
of each of the Stockholders, certifying that the Stockholders (together with
their Affiliates and Associates) collectively own, for purposes of Rule 13d-3 of
the Exchange Act Regulations, less than 4.9% of the shares of Company Stock and
also Own less than 4.9% of the shares of the Company Stock. The confirmation by
the Company and the Board shall continue for only so long as the Stockholders
are in compliance with the terms of this Agreement. If the Stockholders violate
any provision herein, then the Board shall have the right, in its sole
discretion, to revoke the confirmation, upon which the Stockholders shall be an
Acquiring Person as defined in and for purposes of the Rights Agreement if any
Stockholder otherwise meets the requirements to be deemed an Acquiring Person at
such time.
     6.3 Survival. Section 8, Section 9 and Section 10 shall survive the
termination of this Agreement for any reason.
7. Additional Stockholders. If, during the period commencing on the Effective
Date and continuing until this Agreement terminates pursuant to Section 6, any
Affiliate or Associate of any of the Stockholders that is not already a party
hereto becomes the Owner of any shares of the Company Stock, or otherwise
acquires the ability to exercise sole or shared voting power with respect to any
shares of the Company Stock or obtain an economic interest in any shares of
Company Stock, then Artis Capital or the Stockholder of which the person is an
Affiliate or Associate shall cause the person to become a party to this
Agreement by executing and delivering a counterpart signature page hereto and
agree to be bound by and subject to the terms and conditions of this Agreement
as a “Stockholder,” and the shares of Company Stock acquired by such person
shall be deemed shares of Company Stock for all purposes of this Agreement.
8. Additional Agreements. In the event that this Agreement is terminated in
accordance with Section 6.2(c), and any of the Stockholders or any of their
Affiliates or Associates (whether collectively or individually) thereafter
collectively own, for purposes of Rule 13d-3 of the Exchange Act Regulations,
4.9% or more of the outstanding shares of Company Stock or Own 4.9% or more of
the shares of Company Stock, then, should the Board exercise its discretionary
authority under the Rights Agreement to grant the Stockholders a confirmation or
exemption (which the Board is not obligated to grant), the Stockholders (to the
extent they are the owners of shares of Company Stock at that time) agree (and
agree to compel their Affiliates and Associates, as applicable) to enter into a
standstill and voting agreement with the Company on substantially the same terms
as set forth herein.
9. Further Assurances. Subject to the terms of this Agreement, from time to
time, the Stockholders shall execute and deliver such additional documents and
use commercially reasonable efforts to take, or cause to be taken, all such
further actions, and to do or cause to be done, all things reasonably necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.

-9-



--------------------------------------------------------------------------------



 



10. Miscellaneous.
     10.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
     10.2 Binding Effect and Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations of the parties hereto
may be assigned by either of the parties without the prior written consent of
the other parties.
     10.3 Amendments and Modification. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.
     10.4 Specific Performance; Injunctive Relief. The parties hereto
acknowledge that the parties will be irreparably harmed and that there will be
no adequate remedy at law for a violation of any of the covenants or agreements
of the other parties set forth herein. Therefore, it is agreed that, in addition
to any other remedies that may be available upon any such violation, each party
shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means available to such party at
law or in equity and each party hereby irrevocably and unconditionally waives
any objection to the other parties seeking so to enforce such covenants and
agreements by specific performance, injunctive relief and other means.
     10.5 Attorney’s Fees. If any action, suit or other proceeding (whether at
law, in equity or otherwise) is instituted concerning or arising out of this
Agreement or any transaction contemplated hereunder, the prevailing party shall
recover, in addition to any other remedy granted to such party therein, all such
party’s costs and attorneys fees incurred in connection with the prosecution or
defense of such action, suit or other proceeding.
     10.6 Notices. Unless otherwise specified herein, all notices or other
communications required or permitted hereunder shall be in writing and shall be
deemed effectively given, (a) on the date received, if personally delivered or
sent by facsimile during normal business hours, (b) on the business day after
being received if sent by facsimile other than during normal business hours, (c)
one (1) business day after being sent by Federal Express, DHL or UPS or other
comparably reputable delivery service, or (d) five (5) business days after being
sent by registered or certified mail. All communications shall be sent to the
address as set forth on the signature pages hereof or at such other address for
a party as shall be specified by like notice.
     10.7 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the United
States of America located in the State of Delaware (or, if such courts lack
jurisdiction, the appropriate Delaware state courts) for any actions, suits or
proceedings

-10-



--------------------------------------------------------------------------------



 



arising out of or relating to this Agreement (and the parties agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agree that service of any process, summons, notice or document by
U.S. certified mail shall be effective service of process for any action, suit
or proceeding brought against the parties in any such court. The parties hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement in the courts of
the United States of America located in the State of Delaware (or, if such
courts lack jurisdiction, the appropriate Delaware state courts) and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
     10.8 Entire Agreement. This Agreement and the Proxy granted hereunder
constitute and contain the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties respecting the subject matter hereof.
     10.9 Counterparts. This Agreement may be executed in counterparts and may
be delivered by email, each of which counterparts shall be deemed an original,
but all of which together shall constitute one and the same instrument.
     10.10 Captions. The captions to sections of this Agreement have been
inserted only for identification and reference purposes and shall not be used to
construe or interpret this Agreement.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

-11-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
executed as of the Effective Date.

            Mindspeed Technologies, Inc.
      By:   /s/ Brandi R. Steege         Brandi R. Steege,        Vice
President, Legal, and Secretary            Notice Address:         Mindspeed
Technologies, Inc.
4000 MacArthur Blvd., East Tower
Newport Beach, California 92660
Facsimile No.: (949) 579-3010
Attn: Vice President, Legal, and Secretary     

[Remainder of Page Intentionally Left Blank; Signature Pages, Addresses, and
Ownership For Stockholders Follows]

-12-



--------------------------------------------------------------------------------



 



Artis Capital Management, Inc.

                By:   /s/ Todd Moodey         Date: January 5, 2011      Name:  
Todd Moodey        Its: Chief Operating Officer          Artis Capital
Management, L.P.
      By:   /s/ Todd Moodey         Date: January 5, 2011       Name:   Todd
Moodey        Its: Chief Operating Officer              /s/ Stuart L. Peterson  
    Stuart L. Peterson           

Artis Partners, L.P.
Artis Partners 2X, L.P.
Artis Partners (Institutional), L.P.
Artis Partners 2X (Institutional), L.P.
Artis Aggressive Growth, L.P.
Artis Aggressive Growth Master Fund, L.P.

                By:   Artis Capital Management, L.P.
General Partner for Each Fund             By:   /s/ Todd Moodey         Date:
January 5, 2011       Name:   Todd Moodey        Its: Chief Operating Officer   
   

Artis Partners Ltd.
Artis Partners 2X Ltd.

                By:   Artis Capital Management, L.P.
Investment Adviser and Attorney-In-Fact for Each Fund             By:   /s/ Todd
Moodey         Date: January 5, 2011       Name:   Todd Moodey        Its: Chief
Operating Officer     

-13-



--------------------------------------------------------------------------------



 



         

Notice Addresses are on the following page.

-14-



--------------------------------------------------------------------------------



 



Notice Address for Stockholders

     
Artis Partners, L.P.
Artis Partners 2X, L.P.
Artis Partners (Institutional), L.P.
Artis Partners 2X (Institutional), L.P.
Artis Aggressive Growth, L.P.

Notice Address
c/o Artis Capital Management, L.P.
One Market Plaza
Steuart Street Tower, Suite 2700
San Francisco, CA 94105
Tel: 415.344.6200
Fax: 415.977.1799

  Artis Partners Ltd.
Artis Partners 2X Ltd.

Registered Address
c/o Goldman Sachs (Cayman) Trust, Ltd.
P.O. Box 896
Harbour Centre, 2nd Floor 
North Church Street
George Town, Grand Cayman
Cayman Islands KY1-1108

Notice Address
c/o Artis Capital Management, L.P.
One Market Plaza
Steuart Street Tower, Suite 2700
San Francisco, CA 94105
Tel: 415.344.6200
Fax: 415.977.1799

 
   
Artis Aggressive Growth Master Fund, L.P.

Registered Address
c/o Walkers SPV Limited
P.O. Box 908GT
Walker House
Mary Street
George Town, Grand Cayman
Cayman Islands KY1-9002

Notice Address
c/o Artis Capital Management, L.P.
One Market Plaza
Steuart Street Tower, Suite 2700
San Francisco, CA 94105
Tel: 415.344.6200
Fax: 415.977.1799
  Artis Capital Management, Inc.
Artis Capital Management, L.P.
Stuart L. Peterson

Notice Address
One Market Plaza
Steuart Street Tower, Suite 2700
San Francisco, CA 94105.


-15-



--------------------------------------------------------------------------------



 



Number of Shares owned by the Stockholders:

         
Artis Partners, L.P.
    18,459  
Artis Partners (Institutional), L.P.
    68,308  
Artis Partners Ltd.
    183,641  
Artis Partners 2X, L.P.
    79,318  
Artis Partners 2X (Institutional), L.P.
    482,229  
Artis Partners 2X Ltd.
    928,121  
Artis Aggressive Growth Partners LP
    128,457  
Artis Aggressive Growth Master Fund LP
    195,093  
 
       
 
       
Artis Capital Management, Inc.
       
Artis Capital Management, L.P.
    2,083,626  
Stuart L. Peterson
       

-16-



--------------------------------------------------------------------------------



 



Exhibit A
Irrevocable Proxy
     The undersigned stockholder (“Stockholder”) of Mindspeed Technologies,
Inc., a Delaware corporation (“Company”), hereby irrevocably appoints and
constitutes Raouf Y. Halim, Bret W. Johnsen and Brandi R. Steege (collectively,
the “Proxyholders”), and each of them individually, the agents,
attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to the full extent of the undersigned’s rights
with respect to all Voting Shares (as defined in that certain Standstill and
Voting Agreement dated as of December __, 2010 (“Voting Agreement”))
beneficially owned by the Stockholder (including any Voting Shares acquired by
Stockholder on or after the date hereof and before the date this proxy
terminates) to vote the Voting Shares (as defined in the Voting Agreement) as
follows: the Proxyholders named above, or each of them individually, are
empowered at any time before termination of this proxy to exercise all voting
rights of the undersigned at any meeting (whether annual or special and whether
or not an adjourned or postponed meeting) of stockholders of the Company, and in
any action by written consent of the stockholders of the Company, in accordance
with the recommendations of or instructions provided by the Board.
     The proxy granted by Stockholder to the Proxyholders hereby is granted as
of the date of this Irrevocable Proxy in order to secure the obligations of
Stockholder set forth in Section 2.1 of the Voting Agreement and is irrevocable
in accordance with subdivision (e) of Section 212 of the Delaware General
Corporation Law.
     This proxy will automatically terminate upon the termination of the Voting
Agreement in accordance with its terms.
     Except for any proxy granted by the Stockholder to the Board, the Company
or any officer thereof, and except as contemplated by the Voting Agreement, upon
the execution hereof, all prior proxies given by the undersigned with respect to
the Voting Shares are hereby revoked and no subsequent proxies will be given
until such time as this proxy shall be terminated in accordance with its terms.
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.
     This proxy is irrevocable (to the fullest extent permitted by law) and
shall survive the insolvency, incapacity, death, liquidation or dissolution of
the undersigned.

                Dated: December __, 2010           

-17-